DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s amendment filed on 2/4/2021has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 2, 6-7, 13-14 and 19-31 had been cancelled.

Claims 1, 3-5, 8-12 and 15-18 are pending and under under examination.


The rejection on claim(s) 1-2, 4-12 and 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by JP2008530578 (10/20/2020 IDS submitted reference English translation)(abbreviated as JP578’) is withdrawn because JP578’ use PrP, not Aβ for spiking samples, and no incubation for formation of Aβ peptide aggregate.
Similarly, the rejection on claim(s) 1-2, 4-12 and 15- under 35 U.S.C. 102(a)(1) as being anticipated by JP2009534648 (10/20/2020 IDS submitted reference English translation)(abbreviated as JP648’) is also withdrawn under the same reasoning as above. 
Accordingly, the rejection on claim 3 under 35 U.S.C. 103 as being unpatentable over either JP578’ or JP648’ is withdrawn. 
In view of the amendment, a new ground of rejection is set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4-5, 8-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pitschke et al. (Nature Medicine  1998 Vol. 4, page 832-834) in view of Hall et al. (US 20120190672) and/or Zawia (US 20100069494).

Pitschke et al. teach a method for detecting an aggregate form of an aggregate-forming polypeptide in a biosample.  Pitschke et al. reference teaches spiking the biosample from biological samples of Alzheimer’s disease patients with a dimeric Aβ peptide (fluorescent labeled) and incubating followed by detection of the Aβ peptide by fluorescence correlation spectroscopy (FCS)(See Figure 1). 
However, Pitschke et al. use FCS, not immunoassay for detecting Aβ peptide. 

Starting from 90’, various laboratories in the world have developed Aβ specific antibody in study aggregate-polypeptide associated diseases, such as Alzheimer’s disease. For instance, Hall et al. teach using sandwich ELISA kit containing two Aβ peptide specific antibodies for the measurement of Aβ peptide in a sample (See section 0137-0138).  Moreover, similarly Zawia also teaches using sandwich ELISA antibodies to measure the Aβ peptide in a sample (See section 038).
Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Pitschke et al. an alternative methodology in detection of Aβ peptide in a sample, such as using capturing and detection antibodies for Aβ peptide as taught by either Hall or Zawia et al. in a rapid and convenient way (kit) with reasonable expectation of success. 

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect Aβ peptide in a sample, and there were a number of methodologies available to do so, including FCS and immunoassay using Aβ specific antibodies.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least 

With regard to claim 3, Figure 1 shows that at least 10 min is needed for an increase signal in Alzheimer’s patients than that of normal control.

With regard to claim 8, it is an inherent characteristic for Aβ peptide aggregate form polypeptide formed by disulfide bonding of the 26th cys residues on Abeta peptides comprising SEQ ID No. 1..

With regard to claim 4-5, Hall et al. teach that the ELISA method can be applied to test samples of blood, such as plasma (See section 105, 107, 110).

With regard to claim 9-10, Pitschke et al. discussed optimization of signal detection by dilution of the samples, i.e. 3-15 (v/v) ratio. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized sample by adding buffer in appropriate amount (e.g. 3-15 (v/V))since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  "[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. At 458,105 USPQ at 236-237. “The discovery of an optimum value of a result effective variable is a known process is ordinary within the skill of the art." In re Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980).

With regard to claim 11, Hall et al. teach adding non-surfactant phosphate buffer (See section 067—68).

With regard to claim 12, the incubation is at the room temperature. 



With regard to claim 16-18, the capturing antibody is immobilized on ELISA plate and horse peroxidase is used for signal detection.


					Conclusion 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHANGHWA J CHEU/            Primary Examiner, Art Unit 1641